       Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 1 of 12




 1   David B. Rosenbaum, 009819
     Emma J. Cone-Roddy, 034285
 2   OSBORN MALEDON, P.A.
 3   2929 North Central Avenue, 21st Floor
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
 5   drosenbaum@omlaw.com
     econe-roddy@omlaw.com
 6
     (Additional Counsel for Plaintiffs Listed on the Following Page)
 7
                       IN THE UNITED STATES DISTRICT COURT
 8
 9                           FOR THE DISTRICT OF ARIZONA

10
      C.M., on her own behalf and on behalf of     No. 2:19-cv-05217-SRB
11    her minor child, B.M.; L.G., on her own
12    behalf and on behalf of her minor child,     MOTION TO PROCEED UNDER
      B.G.; M.R., on her own behalf and on         PSEUDONYMS AND FOR A
13
      behalf of her minor child, J.R.; O.A., on    PROTECTIVE ORDER
14    her own behalf and on behalf of her
15    minor child, L.A.; and V.C., on her own
      behalf and on behalf of her minor child,
16    G.A.,
17
                          Plaintiffs,
18
      v.
19
20    United States of America,

21                        Defendant.
22
23
24
25
26
27
28
       Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 2 of 12



 1    R. Stanton Jones*                       Jonathan H. Feinberg*
 2    Daniel Jacobson*                        Kairys, Rudovsky, Messing, Feinberg &
      Emily Reeder*                               Lin LLP
 3    Arnold & Porter Kaye Scholer LLP        The Cast Iron Building
      601 Massachusetts Avenue, NW            718 Arch Street, Suite 501 South
 4    Washington, DC 20001                    Philadelphia, PA 19106
 5    202-942-5000                            215-925-4400
      stanton.jones@arnoldporter.com          jfeinberg@krlawphila.com
 6    daniel.jacobson@arnoldporter.com
 7    emily.reeder@arnoldporter.com           Mark Fleming*
                                              Katherine Melloy Goettel*
 8    Lucy McMillan*                          National Immigrant Justice Center
      Diana Reiter*                           224 S. Michigan Ave., Suite 600
 9    Erik Walsh*                             Chicago, IL 60604
10    Tanya Kalivas*                          312-660-1370
      Kaitlyn Schaeffer*                      mfleming@heartlandalliance.org
11    Arnold & Porter Kaye Scholer LLP        kgoettel@heartlandalliance.org
12    250 West 55th Street
      New York, New York 10019-9710           Trina Realmuto*
13    212-836-8000                            Emma Winger*
      lucy.mcmillan@arnoldporter.com          American Immigration Council
14    diana.reiter@arnoldporter.com           1318 Beacon Street, Suite 18
15    erik.walsh@arnoldporter.com             Brookline, MA 02446
      tanya.kalivas@arnoldporter.com          857-305-3600
16    kaitlyn.schaeffer@arnoldporter.com      trealmuto@immcouncil.org
                                              ewinger@immcouncil.org
17
18                                            Mary Kenney*
                                              Claudia Valenzuela*
19                                            American Immigration Council
20                                            1331 G Street NW, Suite 200
                                              Washington, DC 20005
21                                            202-507-7512
                                              202-742-5619
22
                                              mkenney@immcouncil.org
23                                            cvalenzuela@immcouncil.org
24
25   * Pro hac vice application forthcoming

26
27
28
                                               2
         Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 3 of 12



 1           Plaintiffs C.M., L.G., M.R., O.A., and V.C. (“Plaintiffs”)1 request this Court’s
 2   leave to proceed under pseudonyms to protect their identities from public disclosure.
 3   Plaintiffs also move the Court to order Defendant the United States—which already
 4   knows Plaintiffs’ full names2—to maintain the confidentiality of Plaintiffs’ identities
 5   by using only pseudonyms in all of its filings, including all exhibits in which
 6   Plaintiffs’ names appear. Plaintiffs will disclose their identities to the Court.
 7                                      INTRODUCTION
 8           Plaintiffs are mothers of minor children who fled horrific violence and abuse in
 9   their countries of origin in order to seek asylum in the United States, only to have
10   federal immigration officials inflict additional, significant trauma on them and their
11   children by forcibly separating them from their children after they arrived in the
12   United States. Plaintiffs are victims of a policy, issued at the highest levels of the
13   government, to separate asylum-seeking parents from their children in an effort to
14   deter other parents and children from seeking asylum in this country. The Complaint
15   describes Plaintiffs’ harrowing experiences when federal employees forcibly
16   separated their children from them, as well as the government’s subsequent failure to
17   provide Plaintiffs with information about their children’s well-being or whereabouts
18   for weeks, and failure to reunite Plaintiffs with their children for months. As a result
19   of the government’s actions, Plaintiffs suffered—and continue to suffer—severe
20   emotional distress. Plaintiffs now seek compensation from the United States for the
21   extraordinary harms they endured.
22           Allowing Plaintiffs to proceed under pseudonyms is necessary to protect their
23   highly sensitive and personal information, including information relating to Plaintiffs’
24   mental health and immigration status. Because Plaintiffs do not seek to withhold their
25   1
       Plaintiffs C.M., L.G., M.R., O.A., and V.C. bring this action on their own behalf and
26   on behalf of their minor children. Because Federal Rule of Civil Procedure 5.2(a)
     already requires redaction of the names of minor children, this Motion seeks
27   protection only for the adult plaintiffs.
     2
28     Plaintiffs disclosed their full names to the relevant government agencies in their
     administrative claims filed pursuant to 28 U.S.C. § 2401(b).
                                                   3
          Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 4 of 12



 1   identities from the government, granting this motion would cause no prejudice to
 2   Defendant. Plaintiffs’ need for privacy outweighs the public’s interest in knowing
 3   their identities. Indeed, the public interest in this case compels granting Plaintiffs’
 4   motion.
 5
 6                                         ARGUMENT

 7   I.       COURTS REGULARLY ALLOW PLAINTIFFS TO PROCEED UNDER
              PSEUDONYMS
 8
 9            Although Rule 10(a) of the Federal Rules of Civil Procedure generally requires
10   complaints to include the names of all parties, it is well-established that federal courts
11   have discretion to permit parties to proceed under pseudonyms “when special
12   circumstances justify secrecy.” Does I thru XXIII v. Advanced Textile Corp., 214
13   F.3d 1058, 1067 (9th Cir. 2000) (“Advanced Textile”) (collecting cases). Courts
14   permit pseudonyms in cases where “anonymity is necessary to preserve privacy in a
15   matter of sensitive and highly personal nature.” Id. at 1068 (citations omitted). In
16   considering whether to allow a plaintiff to proceed anonymously, the court must
17   “balance the need for anonymity against the general presumption that parties’
18   identities are public information and the risk of unfairness to the opposing party.” Id.
19   The court must also consider “whether the public’s interest in the case would be best
20   served by requiring that the litigants reveal their identities.” Id.
21            Courts across the country regularly allow plaintiffs to proceed anonymously
22   where, as here, the plaintiffs’ mental health conditions are a principal issue in the
23   case. See, e.g., Doe v. Sessions, No. 18-0004, 2018 WL 4637014, at *4-5 (D.D.C.
24   Sept. 27, 2018) (allowing use of pseudonym to protect the plaintiff from disclosing
25   his mental health conditions and Asperger’s diagnosis and to prevent further trauma to
26   the plaintiff); Doe v. Hartford Life & Accident. Ins. Co., 237 F.R.D. 545, 550 (D.N.J.
27   2006) (permitting pseudonymous filing where the plaintiff’s mental health was
28   “directly tied to the subject matter of the litigation”). The constitutional privacy
                                                    4
       Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 5 of 12



 1   interest in protecting sensitive personal matters such as medical information is well-
 2   established. Norman-Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1269 (9th
 3   Cir. 1998) (collecting cases); U.S. v. Curran, No. CR-06-227-PHX-EHC, 2006 WL
 4   1159855, at *5 (D. Ariz. May 2, 2006) (noting that “medical and psychological
 5   records are entitled to greater protections than other information . . . due to the stigma
 6   attached to mental illness”).
 7          Courts also have deemed plaintiffs’ immigration status to be sufficiently
 8   sensitive and personal in nature to justify use of pseudonyms. See, e.g., Hispanic
 9   Interest Coalition of Ala. v. Gov. of Ala., 691 F.3d 1236, 1247 n.8 (11th Cir. 2012)
10   (collecting cases); Lozano v. City of Hazelton, 620 F.3d 170, 195 (3d Cir. 2010), cert.
11   granted, judgment vacated on other grounds sub nom. City of Hazleton, Pa. v.
12   Lozano, 563 U.S. 1030 (2011) (affirming district court’s order permitting use of
13   pseudonyms where plaintiffs, “because of their unlawful status, would face an
14   ‘exponentially greater’ risk of harassment, and even physical danger, if their identities
15   were revealed”) (citation omitted); cf. Int’l Refugee Assistance Project v. Trump, No.
16   17-0361, 2017 WL 818255, at *2 (D. Md. Mar. 1, 2017) (granting motion to proceed
17   under pseudonyms in part to protect plaintiffs’ relatives’ “problematic immigration
18   status”).
19          Moreover, numerous courts have allowed asylum seekers to proceed
20   anonymously. See, e.g., Doe v. Holder, 736 F.3d 871, 872 n.1 (9th Cir. 2013); Doe v.
21   Gonzales, 484 F.3d 445 (7th Cir. 2007); Doe v. U.S. Immigration & Naturalization
22   Servs., 867 F.2d 285, 286 n.1 (6th Cir. 1989); Al Otro Lado v. Nielsen, 17-cv-02366-
23   BAS-KSC, 2017 WL 6541446, at *3-6 (S.D. Cal. Dec. 20, 2017); A.B.T. v. United
24   States Citizenship & Immigration Servs., No. 2:11-cv-02108, 2012 WL 2995064, at
25   *6 (W.D. Wash. July 20, 2012). Indeed, in recognition of the highly sensitive, private
26   nature of this information, federal law and policy mandates that information
27   concerning asylum proceedings, including the fact that an individual has applied for
28   asylum, be kept confidential. See, e.g., 8 C.F.R. § 208.6 (maintaining confidentiality
                                                   5
       Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 6 of 12



 1   of asylum applications and related records). The Department of Homeland Security
 2   has acknowledged the importance of these confidentiality regulations to the future
 3   safety of asylum applicants:
 4
            [C]onfidentiality regulations are of utmost importance in protecting asylum
 5          applicants because the “regulations safeguard information that, if disclosed
            publicly, could subject the claimant to retaliatory measures by government
 6          authorities or non-state actors in the event that the claimant is repatriated, or
 7          endanger the security of claimant’s family members who may still be residing
            in the country of origin.”
 8
 9   Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008) (quoting U.S. Citizenship &

10   Immigration Servs. Asylum Div., U.S. Dep’t of Homeland Sec., Fact Sheet: Federal

11   Regulations Protecting the Confidentiality of Asylum Applicants (2005)).

12          Other courts have allowed similarly vulnerable plaintiffs to proceed

13   anonymously to protect their privacy. See, e.g., Alexander v. Falk, No. 2:16-cv-

14   02268-MMD-GWF, 2017 WL 3749573, at *5 (D. Nev. Aug. 30, 2017) (allowing

15   plaintiff authors to proceed using professional pseudonyms where litigation involved

16   defamatory statements regarding marital infidelity); Jane Roes 1-2 v. SFBC Mgmt.,

17   LLC, 77 F. Supp. 3d 990, 993-95 (N.D. Cal. 2015) (allowing exotic dancers to

18   proceed pseudonymously for privacy and safety reasons); Doe v. Penzato, No. CV10-

19   5154 MEJ, 2011 WL 1833007, at *3 (N.D. Cal. May 13, 2011) (allowing victim of

20   human trafficking to proceed anonymously because the litigation involved “matters of

21   a highly sensitive and personal nature to her”).

22   II.    THE COURT SHOULD GRANT PLAINTIFFS’ MOTION TO
            PROCEED UNDER PSEUDONYMS
23
24          A.     Plaintiffs Seek To Preserve Privacy In A Matter Of Sensitive And
                   Highly Personal Nature
25
26          Plaintiffs’ claims center on the substantial psychological trauma that Plaintiffs
27   suffered—and continue to suffer—as a result of Defendant’s forcible separation of
28   Plaintiffs from their children, refusal to provide information to Plaintiffs about their
                                                   6
       Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 7 of 12



 1   children’s whereabouts and well-being, failure to afford adequate opportunities for
 2   Plaintiffs to communicate with their children during the period of separation, and
 3   failure to reunify Plaintiffs with their children for months. The litigation necessarily
 4   will require disclosure of Plaintiffs’ private mental and physical health information.
 5   Plaintiffs’ Complaint details the disturbing circumstances of their forced separations
 6   from their children, as well as Plaintiffs’ mental health conditions. See, e.g., Compl. ¶
 7   112 (a clinical social worker found that C.M. exhibited symptoms consistent with
 8   Post-Traumatic Stress Disorder (“PTSD”)); id. at ¶ 167 (a doctor concluded that L.G.
 9   exhibited symptoms consistent with PTSD, Generalized Anxiety Disorder, and Major
10   Depressive Disorder); id. at ¶ 230 (a psychologist diagnosed M.R. with PTSD); id. at
11   ¶¶ 292-97 (describing O.A.’s anxiety and anguish); id. at ¶ 378 (a clinical social
12   worker concluded that V.C. exhibited symptoms consistent with PTSD).
13          Plaintiffs have significant interests in the privacy of their mental health
14   information, which could be stigmatizing and risks further traumatizing them if
15   publicly disclosed. See, e.g., Penzato, 2011 WL 1833007, at *3 (allowing use of
16   pseudonym where litigation involved “the emotional and psychological impact” of
17   being a victim of human trafficking and where “publication of [plaintiff’s] name
18   would open her to inquiries from the press and other interested individuals,”
19   compromising her ability to recover from her trauma).
20          Similarly, Plaintiffs should be permitted to proceed under pseudonym because
21   Plaintiffs have applied for, but have not been granted, asylum, and therefore “they
22   presently have a problematic immigration status that, if disclosed, could dissuade . . .
23   Plaintiffs from pursuing their rights in court.” Int’l Refugee Assistance Project, 2017
24   WL 818255, at *2 (citing Lozano v. City of Hazelton, 496 F. Supp. 2d 477, 510
25   (M.D. Pa. 2007) (considering the plaintiffs’ “problematic immigration status” as
26   undocumented immigrants as a basis to permit the use of pseudonyms in a case
27   challenging local ordinances), aff'd in relevant part, 620 F.3d 170 (3d Cir. 2010), cert.
28   granted, judgment vacated and remanded on other grounds sub nom. City of Hazleton
                                                   7
         Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 8 of 12



 1   v. Lozano, 563 U.S. 1030 (2011)). Numerous courts have allowed asylum applicants,
 2   like Plaintiffs, to proceed anonymously in recognition of their need for
 3   confidentiality. See, e.g., Holder, 736 F.3d at 872 n.1; Gonzales 484 F.3d at 446; Al
 4   Otro Lado, 2017 WL 6541446, at *3-6; A.B.T., 2012 WL 2995064, at *6.
 5           Moreover, permitting Plaintiffs to proceed under pseudonyms will ensure that
 6   their children’s identities are protected. While Federal Rule of Civil Procedure
 7   5.2(a)(3) requires redaction of minors’ names, in recognition of the importance of
 8   protecting the privacy of minors, protecting the privacy of Plaintiffs’ children is even
 9   more critical here given the highly sensitive and personal subject matter at issue.
10   Plaintiffs’ claims are based in part on the trauma suffered by their children as a result
11   of being separated from their mothers, and the Complaint details the children’s
12   ensuing mental health conditions. See, e.g., Compl. ¶¶ 114-18 (detailing B.M.’s
13   mental anguish and severe emotional distress as a result of the separation); id. at ¶¶
14   168-70 (alleging B.G.’s severe emotional distress from the separation); id. at ¶¶ 231-
15   34 (detailing J.R.’s severe emotional distress from the separation); id. at ¶¶ 298-303
16   (detailing L.A.’s severe emotional distress from the separation); id. at ¶¶ 379-86
17   (detailing G.A.’s severe emotional distress from the separation). Revealing Plaintiffs’
18   names risks exposing sufficient information to allow members of the public, media, or
19   others to uncover the identities of Plaintiffs’ children, and would thus undermine the
20   objectives of Rule 5.2(a)(3). See Doe v. Heritage Acad., Inc., No. CV-16-03001-
21   PHX-SPL, 2017 WL 6001481, at *10 (D. Ariz. June 9, 2017) (allowing parent to
22   proceed using initials to protect identity of minor child).3
23
24   3
       To protect the special sensitivity of information relating to minors in immigration
     custody, HHS maintains self-described “strong policies . . . to ensure the privacy and
25
     safety of unaccompanied children by maintaining the confidentiality of their personal
26   information.” U.S. Dep’t of Health & Human Servs., Unaccompanied Alien Children
     Released to Sponsors by State (Aug. 29, 2019),
27   https://www.acf.hhs.gov/orr/resource/unaccompanied-alien-children-released-to-
28   sponsors-by-state (last accessed Sept. 18, 2019). HHS reasons that such children
     “may be seeking safety from threats of violence,” among other concerns, and HHS
                                                   8
       Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 9 of 12



 1          B.     Defendant Will Not Be Prejudiced if Plaintiffs Use Pseudonyms in
 2                 Publicly-Filed Documents

 3          Granting Plaintiffs’ request to proceed under pseudonyms will not prejudice
 4   Defendant’s “ability to litigate the case.” Advanced Textile, 214 F.3d at 1069.
 5   Defendant will experience no prejudice because it already knows Plaintiffs’ names.
 6   See Al Otro Lado, 2017 WL 6541446, at *6. All that Plaintiffs seek in this Motion is
 7   permission to use pseudonyms in publicly-filed documents in this case. “Because the
 8   Defendant[ ] know[s] the . . . Plaintiffs’ names, [it has] the information [it] need[s] to
 9   defend against” Plaintiffs’ claims. Id.; see also Roe v. Aware Woman Ctr. For
10   Choice, Inc., 253 F.3d 678, 687 (11th Cir. 2001); Publius v. Boyer-Vine, 321 F.R.D.
11   358, 365 (E.D. Cal. 2017) (finding that the defendant was not prejudiced by the
12   plaintiff remaining anonymous throughout discovery where the defendant would be
13   provided with the plaintiff’s identity “in order to conduct the necessary discovery,
14   including taking [the plaintiff’s] deposition”).
15          Moreover, that this action is against the federal government rather than a
16   private party weighs in favor of permitting Plaintiffs to proceed under pseudonyms.
17   See John Does 1-5 v. McCrory, No. 1:13CV711, 2014 WL 29352, at *2 (M.D.N.C.
18   Jan. 3, 2014). “Courts are more likely to permit plaintiffs to proceed under
19   pseudonym when they are pursuing a claim against the government” because
20   “although the mere filing of a lawsuit against a private party may cause the defendant
21   reputational and economic harm, such that fairness requires the identification of the
22   plaintiffs, the government is not vulnerable to similar reputational harm.” Int’l
23   Refugee Assistance Project, 2017 WL 818255, at *3; see also EW v. N.Y. Blood Ctr.,
24   213 F.R.D. 108, 111 (E.D.N.Y. 2003); S. Methodist Univ. Ass’n of Women Law
25   Students v. Wynne & Jaffe, 599 F.2d 707, 713 (5th Cir. 1979).
26
27
28   therefore “cannot release information about individual [children] that could
     compromise the child’s location or identity.” Id.
                                                   9
      Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 10 of 12



 1          C.     The Public Interest Weighs in Favor of Allowing Plaintiffs to
 2                 Challenge Government Action Pseudonymously

 3          In contrast to Plaintiffs’ heightened interest in confidentiality, the public’s
 4   interest in knowing the identities of the Plaintiffs is minimal. While the issues that
 5   Plaintiffs raise in this lawsuit are a matter of significant public concern, revealing
 6   Plaintiffs’ identities will add little or nothing to the public’s understanding of the
 7   lawfulness of the government’s alleged misconduct at issue in this case. See
 8   Advanced Textile, 214 F. 3d at 1068-69 (“[P]arty anonymity does not obstruct the
 9   public’s view of the issues joined or the court’s performance in resolving them.”)
10   (quoting Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981)). To the contrary,
11   “lawsuits that enforce statutes and constitutional rights generally benefit the public.”
12   A.B.T., 2012 WL 2995064, at *6.
13          Indeed, courts have observed that there is a public interest in allowing
14   pseudonymous filing where, as here, plaintiffs are challenging the validity of
15   government action. S. Methodist Univ., 599 F.2d at 713; EW, 213 F.R.D. at 111
16   (holding that when attacking government action a plaintiff’s interest in anonymity is
17   “particularly strong” because “plaintiff presumably represents a minority interest (and
18   may be subject to stigmatization), and there is arguably a public interest in a
19   vindication of his rights”). Accordingly, the public interest weighs in favor of
20   allowing Plaintiffs to proceed under pseudonyms.
21                                        CONCLUSION
22          For the reasons set forth above, Plaintiffs respectfully request that the Court
23   enter an Order:
24      1. Granting Plaintiffs leave to proceed in this matter under pseudonyms;
25      2. Ordering that Defendant shall not publicly disclose the names or personally
26          identifying information of Plaintiffs; and
27
28
                                                   10
     Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 11 of 12



 1     3. Ordering that all parties shall submit pleadings, briefing and evidence using
 2        Plaintiffs’ pseudonyms instead of their real names and other personally
 3        identifying information.
 4
          Respectfully Submitted this 19th day of September, 2019.
 5
 6                                           /s/ David B. Rosenbaum
 7                                           David B. Rosenbaum
                                             Emma J. Cone-Roddy
 8                                           OSBORN MALEDON, P.A.
                                             2929 North Central Avenue
 9
                                             21st Floor
10                                           Phoenix, Arizona 85012-2793
11   R. Stanton Jones*                       Jonathan H. Feinberg*
     Daniel Jacobson*                        Kairys, Rudovsky, Messing, Feinberg
12   Emily Reeder*                             & Lin LLP
13   Arnold & Porter Kaye Scholer LLP        The Cast Iron Building
     601 Massachusetts Avenue, NW            718 Arch Street, Suite 501 South
14   Washington, DC 20001                    Philadelphia, PA 19106
15   202-942-5000                            215-925-4400
     stanton.jones@arnoldporter.com          jfeinberg@krlawphila.com
16   daniel.jacobson@arnoldporter.com
     emily.reeder@arnoldporter.com
17                                           Mark Fleming*
     Lucy McMillan*                          Katherine Melloy Goettel*
18
     Diana Reiter*                           National Immigrant Justice Center
19   Erik Walsh*                             224 S. Michigan Ave., Suite 600
     Tanya Kalivas*                          Chicago, IL 60604
20   Kaitlyn Schaeffer*                      312-660-1370
21   Arnold & Porter Kaye Scholer LLP        mfleming@heartlandalliance.org
     250 West 55th Street | New York,        kgoettel@heartlandalliance.org
22   New York 10019-9710
     212-836-8000                            Trina Realmuto*
23   lucy.mcmillan@arnoldporter.com          Emma Winger*
24   diana.reiter@arnoldporter.com           American Immigration Council
     erik.walsh@arnoldporter.com             1318 Beacon Street, Suite 18
25   tanya.kalivas@arnoldporter.com          Brookline, MA 02446
26   kaitlyn.schaeffer@arnoldporter.com      857-305-3600
                                             trealmuto@immcouncil.org
27                                           ewinger@immcouncil.org
28
                                               11
      Case 2:19-cv-05217-SRB Document 6 Filed 09/19/19 Page 12 of 12



 1                                              Mary Kenney*
 2                                              Claudia Valenzuela*
                                                American Immigration Council
 3                                              1331 G Street NW, Suite 200
                                                Washington, DC 20005
 4                                              202-507-7512
 5                                              202-742-5619
                                                mkenney@immcouncil.org
 6                                              cvalenzuela@immcouncil.org
 7                                    Attorneys for Plaintiffs
 8   * Pro hac vice application forthcoming

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  12
